DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/09/2022 has been entered. Claims 3-10, 12 have been amended, claims 1-2, 11, 19, 21 have been cancelled and new claims 22-25 have been added. Therefore, claims 3-10, 12-18, 20, and 22-25 are now pending in the application.

Claims 3-10, 12-18, 20, and 22-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Greiff, UWE et al. (DE – 19948444 A1, Examiner disclose English machined translation in previous office action) discloses membrane damper especially for controlled braking comprising:
a first chamber (between 13 and 14, Fig: 1) on which hydraulic pressure is to be applied ([0020], Fig: 1);
a second chamber (32, Fig: 1) in which a compressible medium is located (an air-filled compression space with the cavity 32, [0027], Fig: 1);
a first separating element (15, Fig: 1) configured to separate the first chamber from the second chamber (Fig: 1);
a third chamber (39, Fig: 1) in which a compressible medium is located (Fig: 1);
a second separating element (19, Fig: 1) configured to separate the second chamber (32) from the third chamber (39, Fig: 1), the second chamber connected to the third chamber in a medium-conducting manner by a passage (30, Fig: 1) configured in the second separating element (Fig: 1); and
a closure element (18, Fig: 1) configured to be moved with the first separating element, the passage configured to be closed by the closure element as soon as the hydraulic pressure in the first chamber has reached a predefined pressure value [0029],
wherein the third chamber is formed by the second separating element (19) and a cover (20, Fig: 1), and the second separating element is retained on the cover by an interference fit in a fluid-impervious manner (Fig: 1).
However, prior art fails to disclose wherein the third chamber is divided into several sub-chambers that are connected in each case to the second chamber by the [[a]] passage in a medium-conducting manner.
Prior art fails to disclose or suggest these limitations recited in independent claim 12. Therefore, independent claims 12 is allowable. Claims 22-25 are also allowable by virtue of their dependencies from claim 12.
Further, prior art also fails to disclose wherein the brake system damping device has a rib structure that supports the second separating element and passes through the third chamber with at least one structure rib which recited in recited in independent claim 13. Therefore, independent claims 13 is allowable. Claims 3-10, 14-17 and 20 are also allowable by virtue of their dependencies from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657